DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/23/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered in part. Specifically, the Applicant has not provided a copy of the foreign patent document listed on the IDS filed 03/23/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,454,307. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 18 of the instant application are merely broad presentations of claims 1-10 of U.S. Patent No. 10,454,307.
Claims 1-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,211,821. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 18 of the instant application are merely broad presentations of claims 1-10 of U.S. Patent No. 11,211,821.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 11-13 recite the limitation “the appliance controller being suitable to generate data indicators for the induction of the operative alternating current according to the data indicators”.
However, it is unclear how “the data indicators” are used to “generate data indicators”. There does not appear to be a feedback loop present in the instant application that uses previous data indicators to generate future data indicators. For purposes of examination, this limitation will be interpreted as -- the appliance controller being suitable to generate data indicators for the induction of the operative alternating current --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler et al. (US 8,487,480; “Kesler”) in view of John (US 2009/0058361).
Regarding claim 1, Kesler teaches a system (figure 45) for operating a battery-less appliance (col. 84, lines 29-35), comprising:
a secondary coil (102D) within a housing physically associated with the appliance (Col. 84, lines 43-45) and suitable for providing induced operative alternating current in the appliance when the appliance is electrically and mechanically isolated from, but is in magnetic proximity to, a primary coil circuit (102S), and upon a permissive handshaking between an appliance controller (4202D) and a primary coil controller (4202S);
the appliance controller (4202D) coupled to the secondary coil (102D) and suitable to generate data indicators for the induction of the operative alternating current (Col. 64, line 54 through col. 65, line 14; Col. 66, lines 37-53); and
a data exchange system (See data exchange between 4202D and 4202S in figure 45) communicatively coupled to the appliance controller and to at least one data receiver of the primary coil controller and suitable to wirelessly exchange ones of the data indicators between the appliance controller and the at least one data receiver to operate the primary coil to produce a waveform (Col. 67, lines 11-16 teaches communication between the source and the device for transferring information for setting parameters of the wireless power transfer system of figure 45).
Kesler fails to teach the appliance having an operating power in a range of about 1kW to about 4.5kW; and receiving waveform characteristics of a current waveform of the operative alternating current situationally required by the appliance.
It is well-known to those of ordinary skill in the art to operate kitchen appliances with power in the range of 1kW to 4.5kW.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the appliances of Kesler with power in the range of 1kW to 4.5kW because such a modification would have been merely exercising a well-known operating power range for kitchen appliances.
Also, it is well-known to those of ordinary skill in the art to control waveform characteristics, such as the shape, frequency, and magnitude, of a signal in a wireless power transfer system. For example, see paragraph [0099] of John.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange data describing waveform characteristics, such as shape, frequency, and magnitude, of transmitted current in the system of Kesler because such a modification would have been adding a well-known type of signal control/design that would yield predictable results in the system of Kesler.
As for claim 4, Kesler teaches wherein the appliance controller further comprises a safe operation detector suitable to monitor the operative current (Col. 3, lines 28-33; Col. 34, lines 24-29; Col. 62, lines 50-54).
As for claim 5, Kesler teaches wherein the current waveform of the operative current is indicative of at least one of minimum power, maximum power, speed, heat, timing, and display brightness of one or more aspects of the appliance (For example, when the kitchen appliance is a toaster oven (col. 84, lines 29-35), a waveform of the operative current will be indicative of the heat generated by the toaster over.).
Regarding claim 6, Kesler teaches wherein the appliance is one selected from the group consisting of a blender, toaster, coffee maker, networked device, display, pan, pot, can opener, grill, hibachi, cooler, chiller, juicer, cooktop, oven, and cooking iron (Col. 84, lines 29-35).
As for claim 7, Kesler teaches wherein ones of the data indicators comprise performance feedback (Col. 66, lines 37-53).
As for claim 8, Kesler teaches wherein the housing comprises a base suitable for receiving the appliance (For example, the base of a coffee maker. Col. 84, lines 29-35).
Regarding claim 9, Kesler teaches the system of claim 8, as detailed above, but fails to teach wherein the base comprises a multi-prong plug receiver.
However, it is well-known to those of ordinary skill in the art to use inductor- based wireless power transfer systems in appliances comprising bases using multi- prong plug receivers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a multi-prong plug receiver to the appliance base of Kesler because such a modification would have been merely exercising a well- known appliance base structure.
Regarding claim 10, Kesler teaches wherein ones of the data indicators comprise compatibility with the primary coil (The wireless communication circuitry 4202 of the source and device exchange data about the source and device, respectively. See col. 67, lines 11-16.).
As for claim 11, Kesler teaches wherein the mechanical isolation comprises glass (Col. 74, lines 22-24).
As for claim 14, Kesler teaches a feedback receiver within the housing, which is suitable to: receive feedback data regarding a secondary coil operative power waveform induced in the secondary coil responsively to the primary coil waveform; modify the primary coil waveform responsively to the feedback data (Col. 67, lines 11-16 teaches communication between the source and the device for transferring information for setting parameters of the wireless power transfer system of figure 45).
Regarding claim 15, Kesler teaches wherein the feedback data comprises presence indication (No data will be communicated from the device wireless communication circuitry 4202D unless a device is present.);
Regarding claim 16, Kesler teaches wherein the feedback data comprises performance indication (Col. 67, lines 11- 16).
Regarding claim 17, Kesler teaches wherein the feedback data is indicative of at least one of minimum power, maximum power, speed, heat, timing, and display brightness of one or more aspects of the appliance (For example, when the kitchen appliance is a toaster over (Col. 84, lines 29-35), a waveform of the operative current will be indicative of the heat generated by the toaster oven).
Regarding claim 18, Kesler teaches wherein the housing comprises a cooktop (col. 84, lines 29-35).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler in view of John and Bossetti et al. (US 9,537,353; “Bossetti”).
Regarding claims 2 and 3, Kesler teaches the system of claim 1, as detailed above, but fails to teach a secondary sensor communicatively coupled to the appliance controller and suitable to transmit other ones of the data indicators; wherein the secondary sensor comprises one of a static presence indicator, radio frequency switch, wired switch, Bluetooth switch, visible light switch, and NFC switch.
However, it is well-known to those of ordinary skill in the art to transmit data in wireless power transfer systems using RF signals, wired signals, Bluetooth signals, optical signals, and NFC signals. For example, see Col. 8, lines 15-24 of Bossetti.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of RF signals, wired signals, Bluetooth signals, optical signals, and NFC signals to transmit data in the WPT system of Kesler because such a modification would have been exercising well-known data transmission protocols used in WPT systems.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kesler in view of John and Wolf (How the Internet of Things is Reinventing the Kitchen).
Regarding claim 12, Kesler teaches the system of claim 1, as detailed above, but fails to teach wherein the appliance is a member of an internet-of-things group.
It is well-known to those of ordinary skill in the art to group kitchen appliances into an internet-of-things to implement so-called smart technology for controlling the kitchen appliances by way of a remote controller and/or app on a phone. For example, see the cited non-patent literature to Wolf.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the kitchen appliance of Kesler into an internet-of-things because such a modification would have been merely exercising the application of smart technology for controlling the appliance through a remote controller and/or phone app.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kesler in view of John and Ettes et al. (US 2015/0341085; “Ettes”).
Regarding claim 13, Kesler teaches the system of claim 1, as detailed above, but fails to teach wherein the primary coil controller comprises a full bridge driver circuit.
It is well-known to those of ordinary skill in the art to use full bridge driver circuits in wireless power transmitters. For example, see figure 8 and paragraph [0166] of Ettes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a full bridge driver to the wireless power transmitter of Kesler because such a modification would have been merely an addition of a well-known wireless power transmitter that would yield predictable results in the wireless power transfer system of Kesler.

Conclusion
The prior art made of record and not relied upon teach wireless power transfer systems for appliances, comprising: inductor-based power transfer, appliance housings, data exchange between a power transmitter and power receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 2, 2022